

115 HR 6645 IH: Harmful Algal Bloom and Hypoxia Research and Control Act of 2018
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6645IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Mr. Mast (for himself, Mr. Posey, Ms. Bonamici, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 to reauthorize the
			 national harmful algal blooms and hypoxia program and require an
			 assessment and action plan for reducing harmful algal blooms and hypoxia
			 in the Greater Everglades region, and for other purposes.
	
 1.Short titleThis Act may be cited as the Harmful Algal Bloom and Hypoxia Research and Control Act of 2018. 2.Harmful algal blooms and hypoxia research and control (a)Reauthorization of national harmful algal blooms and hypoxia programSection 609(a) of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4003(a)) is amended—
 (1)by striking and 603B and inserting , 603B, and 603C; (2)by striking $20,500,000 and inserting $22,000,000; and
 (3)by striking 2018 and inserting 2023. (b)Greater Everglades assessment and action planThe Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4003) is amended by inserting after section 603B the following new section:
				
					603C.Greater Everglades harmful algal blooms and hypoxia
 (a)Integrated assessmentNot later than 18 months after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control Act of 2018, the Task Force, in accordance with the authority under section 603, shall complete and submit to the Congress and the President an integrated assessment that examines the causes, consequences, and potential approaches to reduce harmful algal blooms and hypoxia in the Greater Everglades region, including—
 (1)a comprehensive analysis of how restoration efforts undertaken pursuant to such section with respect to the South Florida Ecosystem (as defined in section 528 of the Water Resources Development Act of 1996 (33 U.S.C. 2201 note; Public Law 104–303)) may impact the distribution, magnitude, duration, and frequency of harmful algal blooms and hypoxia events within the region; and
 (2)the status of, and gaps within, current harmful algal bloom and hypoxia research, monitoring, management, prevention, response, and control activities that directly benefit the region and that are carried out by any of the following entities:
 (A)Federal agencies, including the United States Army Corps of Engineers. (B)State agencies.
 (C)Regional research consortia. (D)Institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (E)Private industry.  
 (F)Nongovernmental organizations. (b)Action plan (1)In generalNot later than 2 years after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control Act of 2018, the Task Force shall develop and submit to the Congress a plan, based on the integrated assessment under subsection (a), for reducing, mitigating, and controlling harmful algal blooms and hypoxia in the Greater Everglades region.
 (2)ContentsThe plan shall— (A)address the monitoring needs identified in the integrated assessment under subsection (a);
 (B)develop a timeline and budgetary requirements for deployment of future assets; (C)identify requirements for the development and verification of Greater Everglades harmful algal bloom and hypoxia models, including—
 (i)all assumptions built into the models; and (ii)data quality methods used to ensure the best available data are utilized; and
 (D)propose the development of an early warning system for alerting local communities in the region to harmful algal bloom risks that may impact human health.
 (3)RequirementsIn developing the plan, the Task Force shall— (A)coordinate with the State of Florida and affected local and Tribal governments;
 (B)consult with representatives from academic, agricultural, industry, and other stakeholder groups; (C)ensure that the plan complements and does not duplicate activities conducted by other Federal or State agencies, including the South Florida Ecosystem Restoration Task Force established under subsection (f) of section 528 of the Water Resources Development Act of 1996 (33 U.S.C. 2201 note; Public Law 104–303);
 (D)identify critical research for reducing, mitigating, and controlling harmful algal bloom events and their effects;
 (E)evaluate cost-effective, incentive-based partnership approaches; (F)ensure that the plan is technically sound and cost-effective;
 (G)utilize existing research, assessments, reports, and program activities; (H)publish a summary of the proposed plan in the Federal Register at least 180 days prior to submitting the completed plan to Congress;
 (I)after submitting the completed plan to Congress, provide biennial progress reports on the activities toward achieving the objectives of the plan;
 (J)conduct the assessment under subsection (a) and submit the plan under subsection (b) through the agencies that are members of the Task Force using funds authorized and available for such agencies in support of restoration of the Greater Everglades; and
 (K)include the funding for the assessment in the plan and carry out the plan in the annual cross-cut budget for the South Florida Ecosystem Restoration Program under section 528 of the Water Resources Development Act of 1996 (33 U.S.C. 2201 note; Public Law 104–303).
 (c)Greater EvergladesIn this section, the term Greater Everglades means— (1)all lands and waters within the administrative boundaries of the South Florida Water Management District;
 (2)regional coastal waters, including Biscayne Bay, the Caloosahatchee Estuary, Florida Bay, and Indian River Lagoon; and
 (3)the Florida Reef Tract.. (c)Inter-Agency Task ForceSection 603(a) of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4001(a)) is amended—
 (1)in paragraph (12), by striking and at the end; (2)by redesignating paragraph (13) as paragraph (14); and
 (3)by inserting after paragraph (12) the following:  (13)the Army Corps of Engineers; and.
 (d)Scientific assessments of freshwater harmful algal bloomsSection 603(f)(1) Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4001(f)(1)) is amended by striking later than 24 months and all that follows and inserting less than once every 5 years, the Task Force shall complete and submit to Congress a scientific assessment of harmful algal blooms in United States coastal waters and freshwater systems. Each assessment shall examine both marine and freshwater harmful algal blooms, including those in the Great Lakes, Greater Everglades, and upper reaches of estuaries, those in freshwater lakes and rivers, and those that originate in freshwater lakes or rivers and migrate to coastal waters..
 3.Consultation requiredSection 102 of the Harmful Algal Bloom and Hypoxia Amendments Act of 2004 (33 U.S.C. 4001a) is amended by striking the amendments made by this title and inserting the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998.
		4.National Harmful Algal Bloom and Hypoxia Program
 (a)Program dutiesSection 603A(e) of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4002(e)) is amended—
 (1)in paragraph (1), by inserting , including to local and regional stakeholders through the establishment and maintenance of a publicly accessible Internet website that provides information on Program activities completed pursuant to this section after Program;
 (2)in paragraph (3)— (A)in subparagraph (B), by striking ; and and inserting a semicolon;
 (B)in subparagraph (C), by inserting and after the semicolon at the end; and (C)by adding at the end the following:
						
 (D)to accelerate the utilization of effective methods of intervention and mitigation to reduce the frequency, severity, and impacts of harmful algal bloom and hypoxia events;;
 (3)in paragraph (4), by striking and work cooperatively with regional, State, tribal, and local government agencies and inserting , and work cooperatively to provide technical assistance to, regional, State, tribal, and local government entities, and regional information coordination entities (as defined in section 12303(6) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3602)); and
 (4)in paragraph (7)— (A)by inserting and extension after existing education; and
 (B)by inserting intervention, after awareness of the causes, impacts,. (b)Integrated coastal and ocean observing systemSection 603A(i) of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 20 4002(i)) is amended by inserting coordinate with the regional information coordination entities referred to in subsection (e) and after this title shall.
 (c)National Oceanic and Atmospheric Administration activitiesSection 603A(f) of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4002(f)) is amended—
 (1)in paragraph (3), by inserting , which shall include unmanned systems, after infrastructure; (2)in paragraph (5), by striking and at the end;
 (3)in paragraph (6)(C), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:
					
 (7)use cost effective methods in carrying out this Act; and (8)develop contingency plans for the long-term monitoring of hypoxia..
				5.Hypoxia or harmful algal bloom events of significance
			(a)Relief
 (1)In generalUpon a determination under subsection (b) that there is an event of significance, the appropriate Federal official is authorized to make sums available to the affected State or local government for the purposes of assessing and mitigating the detrimental environmental, economic, subsistence use, and public health effects of the event of significance.
 (2)Federal shareThe Federal share of the cost of any activity carried out under this subsection for the purposes described in paragraph (1) may not exceed 50 percent of the cost of that activity.
 (3)DonationsNotwithstanding any other provision of law, an appropriate Federal official may accept donations of funds, services, facilities, materials, or equipment that the appropriate Federal official considers necessary for the purposes described in paragraph (1). Any funds donated to an appropriate Federal official under this paragraph may be expended without further appropriation and without fiscal year limitation.
				(b)Determinations
 (1)In generalAt the discretion of an appropriate Federal official, or at the request of the Governor of an affected State, an appropriate Federal official shall determine whether a hypoxia or harmful algal bloom event is an event of significance.
 (2)ConsiderationsIn making a determination under paragraph (1), the appropriate Federal official shall consider the toxicity of the harmful algal bloom, the severity of the hypoxia, its potential to spread, the economic impact, the toxicity to fish and wildlife, size and nature of the human population potentially exposed to the bloom, the relative size in relation to the past 5 occurrences of harmful algal blooms or hypoxia events that occur on a recurrent or annual basis, and the geographic scope, including the potential to affect several municipalities, to affect more than 1 State, or to cross an international boundary.
 (c)DefinitionsIn this section: (1)Appropriate Federal officialThe term appropriate Federal official means—
 (A)in the case of a marine or coastal hypoxia or harmful algal bloom event, the Under Secretary of Commerce for Oceans and Atmosphere; and
 (B)in the case of a freshwater hypoxia or harmful algal bloom event, the Administrator of the Environmental Protection Agency.
 (2)Event of significanceThe term event of significance means a hypoxia or harmful algal bloom event that has had or will likely have a significant detrimental environmental, economic, subsistence use, or public health impact on an affected State.
 (3)Hypoxia or harmful algal bloom eventThe term hypoxia or harmful algal bloom event means the occurrence of hypoxia or a harmful algal bloom as a result of a natural, anthropogenic, or undetermined cause.
 6.Hypoxia or harmful algal bloom forecastingThe Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 is amended by inserting after section 603B (33 U.S.C. 4003) the following new section:
			
 603C.Hypoxia or harmful algal bloom forecastingNot later than one year after the date of the enactment of the Harmful Algal Bloom and Hypoxia Research and Control Act of 2018, the Under Secretary shall complete and submit to Congress a plan for developing the capacity for sustained operational ecological forecast models for forecasting harmful algal blooms or hypoxia. The plan shall include a process for how such forecast models can be supported and operated with regional information coordination entities identified under subsection (c)(4) of section 12304 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603) for purposes of the National Integrated Coastal and Ocean Observation System established under such section..
		